Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/28/2021 have been fully considered but they are not persuasive. Contrary to applicant’s arguments, Hirdina and Roidl do not work at cross purposes. Roidl discloses a pressure above atmospheric pressure which is built up in the bottles (Paragraph 17) during the closing process, similar to the overpressure of Hirdina. Hirdina also discloses filling with a liquid which is above ambient temperature (Column 3, line 67) in a manner similar to that of Roidl. Since the bottle of Hirdina is then stored in a refrigerator (Column 4, lines 10-11) it is reasonable to assume that a pressure reduction would take place as the liquid is cooled. Therefore, one of ordinary skill in the art would recognize that the Hirdina method and apparatus could be modified according to the teaching of Roidl, to provide a mechanism to adjust the pressure of the containers after they are filled.
In Re the applicant’s additional arguments regarding liquid nitrogen, Hirdina discloses liquid nitrogen while Roidl discloses the introduction of a replacement medium through the opening in the mouth area to set the internal pressure of the container. The use of liquid nitrogen for this introduction would be obvious in light of the combination of Hirdina and Roidl.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 discuss a gaseous medium which is originally contained in a container before liquid is filled in and later describe setting a predetermined internal pressure by feeding in and/or discharging a gaseous medium. Do these two instances of a gaseous medium refer to the same substance (atmospheric air), or is the second occurrence of the gaseous medium meant to refer to an additional gaseous medium which is used in the pressure setting operation. Furthermore, it is unclear if this gaseous medium is the same substance as the replacement medium, which is indicated to be liquid nitrogen, and therefore is not gaseous.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-20 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,896,318 (Hirdina) in view of US PGPub 2019/0248524 (Roidl).
In Re claim 1 Hirdina discloses a method for filling and closing a plastic container, wherein a plastic container is produced from a preform by a blow molding process (abstract) and the plastic container is filled with a flowable medium and also a replacement medium is introduced into the plastic container so that as the internal pressure increases at least partial displacement of a previously contained medium takes place and the container is closed (Column 6, lines 15-43). Hirdina further discloses the use of liquid nitrogen as the replacement medium (Column 6, line 43) which would inherently increase in pressure is it transitioned to a gas.
Hirdina doesn’t disclose wherein in a portion of the wall of the container surrounding the headspace of the container an opening is introduced, and through that opening a predetermined internal pressure is set by feeding and/or discharging a gaseous medium.
Roidl discloses a container filling operation wherein in a portion of the wall of the container surrounding the headspace of the container an opening is provided, and through that opening a predetermined internal pressure is set by feeding and/or discharging a gaseous medium (Paragraph 10).
Therefore, it would have been obvious to one of ordinary skill in the art at effective filling date of the invention to modify the method of operation of the Hirdina apparatus by adding the step of providing an opening into the wall of the container surrounding the headspace and through this opening 
In Re claim 3 Hirdina discloses liquid nitrogen (Column 6, line 43) which would inherently increase in pressure is it transitioned to a gas.
In Re claim 4 Hirdina discloses the flowable medium having a temperature above the ambient temperature (Column 3, line 67).
In Re claim 5 Roidl discloses a pressure setting step performed during a cooling step (Paragraph 29). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to perform the pressure setting step during the cooling phase, to reduce the possibility of a partial vacuum in the container during this phase.
In Re claim 6 Hirdina discloses an internal pressure of 2 bars (Column 4, line 7) which is within the range of 1.05-7 bars.
In Re claim 7 Roidl discloses closing the opening after the pressure setting step (Paragraph 39). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to add the step of sealing the opening in the wall of the container, in order to prevent the pressurized gas to leak out of the container.
In Re claim 8 Hirdina discloses a device for filling and closing a plastic container comprising a blow molding device, a filling device, a closer (Column 4, lines 17-30), a transport device (containers are moved between the components of the device inherently indicating a transport device), wherein on the transport path downstream of the filling device a replacement medium introduction device is arranged, by which a replacement medium is introduced into the plastic container, wherein as a raised internal container pressure is produced the previously contained medium is at least partially displaced (S3 in Figure 1, Column 6, lines 15-43). Hirdina further discloses the use of liquid nitrogen as the replacement (Column 6, line 43) which would inherently increase in pressure is it transitioned to a gas.

Roidl discloses a filling machine having, downstream of a closing operation (container is closed prior to introduction of gas in Figure 1C), a device by which an opening can be provided in at least a portion of the wall of the container surrounding a head space of the container and wherein through this opening a predetermined internal container pressure can be set by feeding in and/or discharging a medium (Paragraph 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Hirdina apparatus by adding a device by which an opening can be introduced in at least a portion of the wall of the container surrounding a head space of the container and wherein through this opening a predetermined internal container pressure can be set by feeding in and/or discharging a gaseous medium, in order to provide more precise control over the final pressure of the container.
In Re claim 9 Hirdina in view of Roidl as applied to claim 8 above discloses all the limitations, but doesn’t disclose a nitrogen reservoir, the source of the nitrogen used by the Hirdina apparatus is not described.
The use of a reservoir as a supply of pressurized or cryogenic gas was old and well known in the art at the effective filing date of the invention. It would have been obvious to one of ordinary skill in the art to make use of such a reservoir to supply the nitrogen used by the Hirdina apparatus.
In Re claim 10 Hirdina in view of Roidl discloses all the limitations, but doesn’t disclose a valve. The mechanism for regulating the use of nitrogen in the Roidl apparatus is not described. The use of flow control valves to control the application of a gas or cryogenic liquid was old and well known in the 
In Re claim 11 Roidl discloses a cooler for cooling a container (48, Paragraph 64) which cools the container to 30 degrees C (Paragraph 65) and is located upstream of a pressure setting device (54). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Hirdina apparatus by adding such a cooler, in order to lower the temperature of the containers after filling with hot liquid. 
In Re claim 12 Hirdina discloses a closing device (Column 4, lines 17-30).
In Re claim 13 Hirdina in view of Roidl discloses all the limitations, but doesn’t disclose a valve. The mechanism for regulating the use of nitrogen in the Roidl apparatus is not described. The use of flow control valves to control the application of a gas or cryogenic liquid was old and well known in the art at the effective filing date of the invention. It would have been obvious to one of ordinary skill in the art to make use of such a valve for the pressure setting operation, in order to provide a mechanism to control the flow of nitrogen into the container.
In Re claim 14 Roidl discloses a cooler for cooling a container (48, Paragraph 64) which cools the container to 30 degrees C (Paragraph 65) and is located upstream of a pressure setting device (54). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Hirdina apparatus by adding such a cooler, in order to lower the temperature of the containers after filling with hot liquid. 
In Re claim 15 Hirdina discloses a closing device (Column 4, lines 17-30).
In Re claim 16 Roidl discloses a cooler for cooling a container (48, Paragraph 64) which cools the container to 30 degrees C (Paragraph 65) and is located upstream of a pressure setting device (54). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the 
In Re claim 17 Hirdina discloses a closing device (Column 4, lines 17-30).
In Re claim 18 Hirdina discloses a closing device (Column 4, lines 17-30).
In Re claim 19 Roidl discloses a closing device configured for closing the produced opening after setting of the internal pressure has taken place (Paragraph 39). Therefore, it would have been obvious to one of ordinary skill at the effective filing date of the invention when combining the teachings of Hirdina and Roidl to provide a closing device, in order to seal the hole which is provided in the container after the desired pressure has been achieved.
In Re claim 20 Roidl discloses the adjustment of pressure taking place after the cooling (Paragraph 29). Therefore, it would have been obvious to one of ordinary skill at the effective filing date of the invention when combining the teachings of Hirdina and Roidl to set the predetermined internal pressure after the cooling of the filling material, in order to compensate for changes in pressure due to cooling.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753